Exhibit 10.1

 

 

 

AmSouth Bancorporation     C. Dowd Ritter

AmSouth Bank

    Chairman, President and

Post Office Box 11007

    Chief Executive Officer

Birmingham, Alabama 35288

   

[AmSouth Logo]

 

May 24, 2006

 

 

 

 

 

Board of Directors

AmSouth Bancorporation

c/o John Buchanan, Corporate Secretary

1900 5th Avenue North

Birmingham, AL 35205

 

  Re: Waiver of Employment Rights

Gentlemen and Mrs. Ingram:

I am writing in connection with our entering a merger agreement with Regions
Financial Corporation. I am confident that this transaction is in the best
interests of AmSouth Bancorporation and its shareholders.

Although my employment agreement would entitle me to become Chairman of the
Board of Directors of the combined Regions/AmSouth, if the merger closes, I
hereby waive this right for so long as Mr. Jack Moore serves as Chairman. After
that time, I will serve as Chairman for the remainder of my employment
agreement.

I look forward to working with Mr. Jack Moore and serving as Chief Executive
Officer and President of the combined company.

 

 

Sincerely,

/s/ C. Dowd Ritter

C. Dowd Ritter